Citation Nr: 1243967	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance.

2.  Entitlement to special monthly compensation based on housebound.

3.  Entitlement to an evaluation in excess of 70 percent for schizoaffective disorder with anxiety disorder and cognitive disorder, prior to December 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1985 and from July 1986 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a statement received in December 2012, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2012).

The Board notes that in a May 2011 rating decision, the RO granted entitlement to special monthly compensation based on aid and attendance (claimed as aid and attendance/housebound), and entitlement to an additional level of special monthly compensation.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In November 2012 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the remaining issue of entitlement to an evaluation in excess of 70 percent for schizoaffective disorder with anxiety disorder and cognitive disorder, prior to December 8, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written November 2012 statement, the Veteran indicated that he wished to withdraw his appeal with regard to the remaining issue of entitlement to an evaluation in excess of 70 percent for schizoaffective disorder with anxiety disorder and cognitive disorder, prior to December 8, 2010.  Specifically, he stated that he would not be attending the hearing scheduled for December 2012; that he was happy with his current benefits; and that he did not wish to pursue things any further.  

The Board finds that the November 2012 written statement from the Veteran qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


